LETTER AGREEMENT
 
This Letter Agreement is made this 20th day of May, 2009, by and between the
following:
 
Indigo-Energy, Inc. (“Indigo”); Epicenter Oil & Gas, LLC (“Epicenter”); Spectrum
Facilitating Technologies, LLC (“Spectrum”); and Lawrence Stowe, PhD
(“Consultant”).
 
 
1.
Indigo and Epicenter have drilled four (4) wells in Dubois Field, Dubois County,
Indiana, for the production of natural gas and/or oil, including one vertical
well and two horizontal wells in the New Albany Shale, and one horizontal well
in the Devonian limestone.

 
 
2.
Additional funds are needed to complete the four wells and place them into
production.  Spectrum has arranged for said financing to accomplish the
foregoing in the amount of $5,000,000 (five million dollars).

 
 
3.
Indigo and Epicenter have reached an accord with respect to the use of said
$5,000,000 as defined below for the placing of the Dubois Field into full
operation and production.

 
The parties agree as follows:
 
A.
Numbers 1, 2 and 3 above are true and correct, and by reference are incorporated
into this Agreement.

 
B.
Spectrum shall arrange for funding in the amount of $5,000,000 which shall be
deposited into a bank account subject to the control and direction of
Spectrum.  The amount of funds drawn down from said $5,000,000 shall bear
interest at the rate of 10% (ten percent) per annum.  Interest shall be paid
annually with the first payment being due on or before one year from the date of
first disbursement of any funds from said bank account, or upon repayment of the
$5,000,000, whichever is first.

 
C.
Indigo and Epicenter shall form a new LLC (“Newco”)for the purpose of executing
the terms of this Letter Agreement, and shall have two Managing Members, Robert
Turnage from Epicenter directing all well and field related operations and
Stanley L. Teeple from Indigo directing all administrative and accounting
functions.  Newco shall be owned 50% (fifty percent) by Indigo and 50% (fifty
percent) by Epicenter.  Newco shall open a bank account into which disbursement
of funds from the Spectrum account shall be deposited.  Withdrawals from said
account shall be made based upon written requests. Disbursements from the Newco
account shall not exceed the following amounts, and are to be used for the
following purposes:

 
1

--------------------------------------------------------------------------------


 

$ 
600,000
   
Indigo overhead and expenses for 4 months
 
1,900,000
   
Current well payables
 
  750,000
   
4 wells completion expenses
 
  280,000
   
Dubois Field and Reef overhead and field operations for 4 months
 
  500,000
   
$300,000 initial and two 100,000 monthly payments toward
       
forbearance of Reef LLC to retain rights in the DuBois field
 
  250,000
   
Epicenter overhead and expenses
 
  720,000
   
Contingent expenses and working capital
$ 
5,000,000
   
total

 
D.
Any funds remaining in the Spectrum account following all disbursements and all
expenditures shall be applied to repayment of borrowed funds and any interest
due.

 
E.
Once production from the Dubois field is confirmed by Spectrum, a second phase
of funding shall be secured by Spectrum.  Epicenter shall receive $50,000,000
(fifty million dollars) and Indigo shall receive $50,000,000 (fifty million
dollars) with said sums to be used for each company’s respective projects.  In
addition, Epicenter shall purchase all of Indigo’s interest in the DuBois field
as described in Item #1 above, for an amount to be mutually agreed
upon.  Following the closing of said purchase Newco shall be liquidated and
dissolved.

 
F.
Upon the funding of the initial $5,000,000, Indigo shall execute and deliver a
release to Spectrum, International Finance, LLC, and David Hampton.  Upon the
funding of $50,000,000 each to Indigo and Epicenter, Indigo, Epicenter, Robert
R. Turnage and Frank G. Finkbeiner shall execute and deliver mutual releases.

 
G. 
One hundred percent (100%) of the Working Interest from the sale of production
in theDuBois wells as described in Item #1 above shall be deposited into Newco
as workingcapital until the entire $5 million is repaid or Newco is dissolved..

 
The parties signify their acceptance of the terms and conditions of this Letter
Agreement by their signatures below.
 
2

--------------------------------------------------------------------------------


 
Indigo-Energy, Inc.
 
By:
/s/ Steven P. Durdin
 
Steven P. Durdin, CEO
   
Epicenter Oil & Gas, LLC
 
By:
/s/ Robert R. Turnage
 
Robert R. Turnage, Managing Member
   
By:
/s/ Frank G. Finkbeiner
 
Frank G. Finkbeiner, Managing Member
   
Spectrum Facilitating Technologies, LLC
 
By:
/s/ David Hampton
 
David Hampton
   
Consultant
 
By:
/s/ Lawrence Stowe
 
Lawrence Stowe, PhD.

 
3

--------------------------------------------------------------------------------


 